 1324 NLRB No. 631313 NLRB 126.2The Regional Director has reserved for future determination anymonetary obligation for periods subsequent to March 31, 1997.NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Oscar David McDaniel d/b/a McDaniel Electric(Sole Proprietorship) and International Broth-erhood of Electrical Workers, Local 477, AFL±
CIO. Case 31±CA±19638September 10, 1997SUPPLEMENTAL DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn November 23, 1993, the National Labor Rela-tions Board issued a Decision and Order,1inter alia,directing Oscar David McDaniel d/b/a McDaniel Elec-
tric, the Respondent, to adhere to the current collec-
tive-bargaining agreement entered into by the South-
ern-Sierra Chapter, National Electric Contractors Asso-
ciation (NECA) and International Brotherhood of Elec-
trical Workers, Local 477, AFL±CIO (the Union), to
make all past due and current trust fund contributionsas required by the agreement, and to make whole the
unit employees for any losses they may have suffered
because of the Respondent's failure to adhere to its
contract in violation of the National Labor Relations
Act. On July 27, 1994, the United States Court of Ap-
peals for the Ninth Circuit entered its judgment enforc-
ing in full the Board's Order.A controversy having arisen over the amounts dueunder the terms of the Board's order, on May 16,
1997, the Regional Director for Region 31 issued a
compliance specification and notice of hearing alleging
the amounts due through March 31, 1997, and notify-
ing the Respondent that it should file a timely answer
complying with the Board's Rules and Regulations.
Although properly served with a copy of the compli-
ance specification, the Respondent failed to file an an-
swer.By letter dated July 16, 1997, counsel for the Gen-eral Counsel advised the Respondent that no answer to
the compliance specification had been received and
that unless an appropriate answer was received no later
than the close of business on July 31, 1997, summary
judgment would be sought. The Respondent filed no
answer.On August 11, 1997, the General Counsel filed withthe Board a Motion to Transfer Case to the Board and
for Summary Judgment, with exhibits attached. On
August 12, 1997, the Board issued an order transfer-
ring the proceeding to the Board and a Notice to Show
Cause why the motion should not be granted. The Re-
spondent again filed no response. The allegations in
the motion and in the compliance specification are
therefore undisputed.Ruling on the Motion for Summary JudgmentSection 102.56(a) of the Board's Rules and Regula-tions provides that the Respondent shall file an answer
within 21 days from service of a compliance specifica-
tion. Section 102.56(c) of the Board's Rules and Regu-
lations states:If the respondent fails to file any answer to thespecification within the time prescribed by this
section, the Board may, either with or without
taking evidence in support of the allegations of
the specification and without further notice to the
respondent, find the specification to be true and
enter such order as may be appropriate.According to the uncontroverted allegations of theMotion for Summary Judgment, the Respondent, de-
spite having been advised of the filing requirements,
has failed to file an answer to the compliance speci-
fication. In the absence of good cause for the Respond-
ent's failure to file an answer, we deem the allegations
in the compliance specification to be admitted as true,
and grant the General Counsel's Motion for Summary
Judgment. Accordingly, we conclude that the amounts
due through March 31, 1997, are as stated in the com-
pliance specification, and we will order payment by
the Respondent of those amounts, plus interest accrued
on the amounts to the date of payment.2ORDERThe National Labor Relations Board orders that theRespondent, Oscar David McDaniel d/b/a McDaniel
Electric (sole proprietorship), Anaheim, California, its
officers, agents, successors, and assigns, shall pay the
following amounts, plus any additional amounts due
the funds in accordance with Merryweather OpticalCo., 240 NLRB 1213 (1979): 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
FRINGE BENEFIT FUNDTOTAL SUMDUEINTERESTEducation and Training - SanBernadino County Electrical
Education and Training Trust
Fund$7,555.32$2,929.45
Pension Fund - Southern Califor-nia IBEW - NECA Pension
Trust Fund219,833.2885,251.63
Health and Welfare - Inland Em-pire, IBEW-NECA Health
Trust Fund (6/1/92 to 5/30/95)111,122.0243,093.11
Health and Welfare - Inland Em-pire, IBEW-NECA Health
Trust Fund (6/1/95 to 3/31/97)70,980.0027,526.04
Labor Management Cooperation,Local Union 477, Southern Si-
erra Chapter NECA Labor-
Management Cooperation
Committee (LMCC)2,356.65914.04
National Electrical Benefit Fund32,602.9212,643.05

National Electrical Industry Fund10,867.974,215.00

Local Union 477, IBEW UnionWorking Dues53,107.3720,594.90
FRINGE BENEFIT FUNDTOTAL SUMDUEINTERESTContract Administrative Mainte-nance Fund525.40203.60
TOTAL:$508,950.93$197,370.82
GRAND TOTAL:$706,321.75Dated, Washington, D.C.September 10, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARD